

Exhibit 10.17
[bioscriplogoa05.jpg]


December 1, 2013


Karen Cain
2716 Inglewood Ave S
St Louis Park, MN 55416


Dear Karen,


We are pleased to extend an offer of employment for the position of Senior Vice
President, Chief Strategy and Transformation with BioScrip, Inc. (together with
its subsidiaries, the "company"), reporting to Rick Smith, Chief Executive
Officer. As discussed, your employment start date will be February 1, 2014.
Subject to the terms and conditions of this letter, you acknowledge and
understand that you are an employee at will.


Your offer is contingent upon the results of your reference and background
checks as well as negative results from a required confidential drug screening
exam. Within the next 2 days, you will receive an email that contains all of the
documents we will need to process the reference and background checks and
arrange for your drug screening. Once you complete and submit these documents,
we will begin processing your background check. You will also receive an email
within two days via Docusign with the information you will need to take your
drug screening. Please print out the attached EPassport and take it along with
your driver's license to the designated testing facility. Please note that you
will be required to perform your drug screening within 72 hours of receipt of
your email or your offer of employment will be withdrawn.


This offer includes a bi-weekly salary of $10,576.92 subject to applicable taxes
and other withholdings. Your annual salary will be reviewed in 6 months from the
date you commence employment. Your salary would be paid to you via automatic
deposit to your bank account. You will not accrue Paid Time Off, but rather will
be eligible to take time off from work, without reduction in salary, in
accordance with Company policy applicable to executives. You will be eligible to
take at least 20 days off from work annually, in addition to all Company
holidays, provided, however, that any unused time off in any year will not be
carried over to any subsequent year and you will not be paid for unused time off
when your employment ends.


In the event of the termination of your employment by the Company (or any
successor) other than for "Cause", as defined in the attached Severance
Agreement (Exhibit A), upon execution of the Company's standard Waiver and
Release Agreement, you will be entitled to receive severance payments in
accordance with the terms of the attached Severance Agreement.


Additionally, you would be eligible to participate in BioScrip's Management
Incentive Bonus Program as long as you remain continuously employed with
BioScrip through the date that the bonus is paid. You would be eligible for a
bonus of up to 40% of your base salary with the pool determined by the Company
and the Board of Directors and subject to corporate, departmental and individual
objectives being met.
Your participation in this plan would be prorated based on your hire date. This
plan is subject to change.


Subject to approval of the Compensation Committee of the Board of Directors, you
would be granted options to purchase 50,000 shares of the Company's common
stock, par value $0.0001 per share. The exercise price of the options shall be
the market price on the date the option grant is approved by the Board of
Directors. The options would vest at a rate of one-third per year over three
years commencing on the first anniversary of the grant date. As a consequence of
having received these sign-on grants, you



--------------------------------------------------------------------------------

Karen Cain
Page 2 of 7





will not be eligible to receive long-term incentive compensation awards until
the management grant in 2014.


During the term of your employment, you would be permitted, if and to the extent
eligible, to participate in all employee benefits plans, policies and practices
now or hereafter maintained by or on behalf of the Company, commensurate with
your position and level of individual contribution, and, as it relates to
equity-based compensation, at the Company's and the Board of Director's
discretion. As a point of clarification, you would be eligible for medical
coverage under our benefits programs on the first of the month following 30 days
of eligible employment.


As a condition to your employment, you would be obligated to enter into a
Restrictive Covenants Agreement (attached as Exhibit B), covering, among other
things, non-competition provisions, non­ solicitation provisions, and the
protection of the Company's trade secrets.


For purposes of federal immigration law, you would be required to provide, as
required by rules and regulations of the U.S. Department of Justice, Immigration
and Naturalization Service, documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three (3) business days of your commencement date, or our
employment relationship with you may be terminated.


For clarification and the protection of both you and the Company, your
acceptance of this offer represents the sole agreement between you and the
Company. No prior promises, representations, and/or understandings relating to
the offer of employment as set forth in this letter are to be considered part of
this letter. This offer supersedes all prior offers, both verbal and written.


We are very pleased at the prospect of you joining our team! Please fax or scan
your signed documents to me at the number or email listed below.


Sincerely,


/s/ Vito Ponzio, Jr.


Vito Ponzio, Jr.
Senior Vice President BioScrip, Inc.
914-564-4928
vponziot@bioscrip.com


I accept the offer as stated.
    
/s/ Karen Cain                    12/29/13
Karen Cain                    Date Signed
    





--------------------------------------------------------------------------------

Karen Cain
Page 3 of 7



SEVERANCE AGREEMENT
(Exhibit A to Offer Letter of Karen Cain)


This will confirm our agreement that, following the commencement date of your
employment with BioScrip, Inc. (the Company"), if you are terminated by the
Company (or any successor) other than for "Cause" (as defined below), upon
execution of the Company's standard Waiver and Release Agreement
(i) you will be entitled to receive severance payments equal to twelve ( 12)
months of salary at your then current base salary level, payable in accordance
with the Company's then applicable payroll practices and subject to all
applicable federal, state and local withholding.


Notwithstanding the foregoing, if following your termination you accept new
employment, any remaining severance payments will be reduced to an amount equal
to the difference between your base salary on the date of termination and your
new base salary or if your new base salary is the same or greater than your base
salary on the date of termination no further payments will be made.


If your employment with the Company is terminated for any reason whatsoever,
whether by you or the Company, the Company would not be liable for or obligated
to pay you any stock or cash bonus compensation, incentive or otherwise, or any
other compensation contemplated hereby not already paid or not already accrued
as of the date of such termination, and no other benefits shall accrue or vest
subsequent to such date. For purposes of this Agreement, "Cause" shall mean any
of the following: (i) commission by you of criminal conduct which involves moral
turpitude; (ii) acts which constitute fraud or self-dealing by or on the part of
you against the Company or any of its subsidiaries, including, without
limitation, misappropriation or embezzlement; (iii) your willful engagement in
conduct which is
materially injurious to the Company or any of its subsidiaries; (iv) your gross
misconduct in the performance of duties as an employee of the Company,
including, without limitation, failure to obey lawful written instructions of
the Board of Directors of the Company, any committee thereof or any executive
officer of the Company or failure to correct any conduct which constitutes a
breach of any written agreement between you and the Company or of any written
policy promulgated by the Board of Directors of either the Company, any
committee thereof or any executive officer of the Company, in either case after
not less than ten days' notice in writing to you of the Company's intention to
terminate you if such failure is not corrected within the specified period (or
after such shorter notice period if the Company in good faith deems such shorter
notice period to be necessary due to the possibility of material injury to the
Company).


This letter agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof. This agreement shall be construed in
accordance with, and its interpretation shall otherwise be governed by, the laws
of the State of New York, without giving effect to principles of conflicts of
law.


Kindly signify your agreement to the foregoing by signing below and forwarding
an executed copy to me for our files.


By: /s/ Vito Ponzio, Jr.
Vito Ponzio, Jr., Senior Vice President, Human Resources


Agreed and Accepted
On this 29 day of December, 2013


/s/ Karen Cain
Karen Cain







--------------------------------------------------------------------------------




Karen Cain
Page 4 of 7


RESTRICTIVE COVENANTS AGREEMENT




1.Background. BioScrip, Inc. (BioScrip or the “'Company") 1 desires to employ
you. Karen Cain, and you desire to be employed by the Company. As a condition to
such employment the Company requires protection of its business interests as set
forth in this Restrictive Covenants Agreement (referred to herein as the "RC
Agreement").


2.Consideration. Your acceptance of the terms of this RC Agreement is a
condition of your initial or continued employment with the Company. In reliance
upon this RC Agreement and your employment with the Company, the Company will
provide you with access to the Company's Confidential Information (through
computer password or other means.


3.Covenant Against Competition; Other Covenants. You acknowledge that (i) the
principal business of Company is the provision of (A) comprehensive
pharmaceutical care solutions, including specialty pharmaceutical programs; home
infusion and mail order pharmacy services; pharmacy benefit management services;
and the operation of retail pharmacies; and (B) home health and related
services, including nursing; durable medical equipment; respiratory, physical
and occupational therapy; and hospice care; the foregoing business of the
Company, and any and all other businesses that after the date hereof, and from
time to time during the term of your employment with the Company, become
material with respect to the Company's then-overall business, are collectively
referred to as the "Business"; (ii) the Company is dependent on the efforts of a
certain limited number of persons who have developed, or will be responsible for
developing, the Business; (iii) the Business is national in scope; (iv) your
work for the Company will give you access to the Company's Confidential
Information; (v) the covenants contained in this RC Agreement (collectively, the
"Restrictive Covenants") are essential to the Business; and (vi) the Company
would not have offered you employment but for your agreement to accept and be
bound by the Restrictive Covenants set forth herein. Accordingly, you covenant
and agree that:


(a)Restriction on Competition. While you are employed by the Company and for a
period of one year from the termination of such employment (by you or the
Company), you shall not participate in, supervise, or manage (as an employee,
consultant, agent, owner, manager, operator, partner, or in any comparable
capacity) any ''Competing Activities" anywhere in the United States of America
(the "Territory"). ''Competing Activities" means any activities that are the
same as or similar in function or purpose to those you performed or supervised
performance of on behalf of the Company in the two year period preceding your
termination if such activities are being undertaken for the benefit of a
business (meaning a person, company, or independently operated division or unit
of a company) that provides a product or service in the Territory that competes
with one or more of the products or services offered by the Company during the
two year period preceding the termination of your employment. Notwithstanding
the foregoing, nothing herein shall be




I For purposes of this Agreement, the term BioScrip or the Company includes its
parent(s), subsidiaries, affiliates, successors, and assigns. An "affiliate" of,
or a company or person "affiliated" with, the Company is a person or company
that directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company. Notwithstanding the
foregoing, wherever an obligation of the Company to you is described or provided
for in this RC Agreement it shall only apply to the Company entity employing you
and shall create no obligation on behalf of any Company entity that is not your
employer.






--------------------------------------------------------------------------------

Karen Cain
Page 5 of 7



construed to prohibit ownership as a passive investor of less than two percent
(2%) of the issued and outstanding stock of a publicly held corporation.


(b)Restriction on Customer and Employee Solicitation. While you are employed by
the Company and for a period of two years following the termination of such
employment (by you or the Company), you shall not, without the Company's prior
written consent, directly or indirectly, in person or through assisting others:


(i)solicit, knowingly induce or encourage any employee or independent contractor
who provided services to the Company during the one year period preceding the
termination of your employment to leave the employment or other service of the
Company, or hire (on your behalf or on behalf of any other person or entity) any
such employee or independent contractor who has left the employment or other
service of the Company within one year of the termination of such employee's or
independent contractor's employment or other service with the Company, or




(ii)solicit, contact, or engage in business related communications with
(regardless of who initiates the communication), any customer, client, or
referral source of the Company with whom you dealt in the two year period
preceding the termination of your employment (a "Covered Customer") for the
purpose of inducing or helping the Covered Customer to cease or reducing doing
business for the Company or for the purpose of diverting business opportunities
away from the Company, or




(iii)provide services to a Covered Customer that would displace or reduce the
business opportunities of the Company with the Covered Customer.


4.Confidential Information. During and after the term of your employment, you
shall keep secret and retain in strictest confidence, and shall not use for your
benefit or the benefit of others, except in connection with the Business and the
affairs of the Company, all confidential and proprietary matters relating to the
Company and the Business learned by you heretofore or hereafter directly or
indirectly from the Company (the "Confidential Information"), including, without
limitation, information or compilations of information with respect to (i) the
strategic plans, budgets, forecasts, intended expansions of product, service, or
geographic markets of the Company, (ii) sales figures, contracts, agreements,
and undertakings with or with respect to customers, (iii) profit or loss
figures, and (iv) customers, clients, suppliers, sources of supply and customer
lists, and shall not disclose such Confidential Information to anyone outside of
the Company except with the Company's express written consent and except for
Confidential Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of you or is received from a third party
not under an obligation to keep such information confidential and without breach
of this RC Agreement. A compilation or list of information maintained in
confidence by the Company (like a customer list) will be considered Confidential
Information irrespective of whether it may contain some items of information
that would otherwise be publicly available because such a compilation has
special value and utility in its compiled form. Notwithstanding the foregoing,
the non-disclosure obligations of this RC Agreement will not apply to the extent
that you are acting to the extent necessary to comply with






--------------------------------------------------------------------------------

Karen Cain
Page 6 of 7



legal process; provided that in the event that you are subpoenaed to testify or
to produce any information or documents before any court, administrative agency
or other tribunal relating to any aspect pertaining to the Company, you shall
immediately notify the Company thereof.




All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by you or made
available to you concerning the Company and its Business shall be the Company's
property and shall be delivered to the Company at any time on request.


5.Duty of Loyalty; Employment Status. During your employment by the Company, you
will abide by all of the restrictions placed upon you in this RC Agreement, will
avoid conflicts of interest, and will not engage in any form of competition with
the Company. You understand and agree that even though you may have additional
employment that does not violate the provisions of this RC Agreement, if your
position with another employer impedes or otherwise adversely affects your job
performance with the Company, you may be terminated for performance reasons. By
way of example, if you moonlight or work elsewhere during the evenings and you
are too tired during the day to perform your duties and responsibilities for the
Company, you may be terminated. Nothing in this RC Agreement shall be construed
to affect the term of your employment as set forth in your offer letter.


6.Rights and Remedies upon Breach of Restrictive Covenants. You acknowledge and
agree that any breach by you of any of the Restrictive Covenants would result in
irreparable injury and damage to the Company for which money damages would not
provide an adequate remedy. Therefore, if you breach, or threaten to commit a
breach of, any of the Restrictive Covenants, the Company shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity (including, without
limitation, the recovery of damages).




(a)The right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against you of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such Restrictive Covenants; provided, however, that
where a bond is required by law for an injunction to issue, the agreed upon bond
shall be $1,000. For purposes of the enforcement of any restrictions contained
herein the parties agree that the respective time periods for any restrictions
shall be tolled for a period of time equal to that period beginning when such
violation commenced and ending when the activities constituting such violation
shall have terminated.




(b)The right and remedy to require you to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, "Benefits") derived or received by you as the result of
any transactions constituting a breach of the Restrictive Covenants, and you
shall account for and pay over such Benefits to






--------------------------------------------------------------------------------



Karen Cain
Page 7 of 7





the Company. This remedy shall be in addition to, and not in lieu of, injunctive
relief to prevent further harm and does not represent a complete or satisfactory
remedy standing alone.
You agree that in any action seeking specific performance or other equitable
relief, you will not assert or contend that any of the provisions of these
Restrictive Covenants are unreasonable or otherwise unenforceable. The existence
of any claim or cause of action by you, whether predicated on the RC Agreement
or otherwise, shall not constitute a defense to the enforcement of the
Restrictive Covenants.


7.Severability and Choice of Law. If any of the Restrictive Covenants in this
Agreement are found unenforceable as written, the Court shall reform the
unenforceable restriction(s) so as to make same fully enforceable to the maximum
extent of the law within the state or other geographic jurisdiction of the
Court; and, the Agreement shall otherwise be enforced in accordance with its
terms outside said state or jurisdiction. The law of the State of New York shall
control the interpretation, application, and enforcement of this Agreement
without regard or respect for any choice oflaw principles to the contrary of New
York or of the state where you may reside at the time of enforcement.


8.Counterparts: This Agreement may be signed in two counterparts with the same
effect as if the signatures were upon the same instrument. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or as an attachment to an electronic mail message is to be
treated as an original document. The signature of any Party thereon, placed
there for purposes of execution hereof: is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.




This Agreement is effective as of the first day your employment commences with
the Company.




Agreed:
BioScrip, Inc.




By: /s/ Erinn Wainscott
Name: Erinn Wainscott
Title: Manager, Human Resources Date: December 1, 2013


Karen Cain




/s/ Karen Cain
Signature


Karen Cain
Printed Name


12/29/13
Date


